                                  Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 1 of 11


                       1 MICHAEL A. SHERMAN (SBN 94783)
                            masherman@stubbsalderton.com
                       2 JEFFREY F. GERSH (SBN 87124)
                            jgersh@stubbsalderton.com
                       3 WESLEY W. MONROE (SBN 149211)
                            wmonroe@stubbsalderton.com
                       4 VIVIANA BOERO HEDRICK (SBN 239359)
                            vhedrick@stubbsalderton.com
                       5 STUBBS ALDERTON & MARKILES, LLP
                         15260 Ventura Blvd., 20th Floor
                       6 Sherman Oaks, CA 91403
                         Telephone: (818) 444-4500
                       7 Facsimile:   (818) 444-4520

                       8 Attorneys for PERSONALWEB
                            TECHNOLOGIES, LLC
                       9 (Excluding Post Judgment Debtor
                            Collection Proceedings)
                       10
                                                          UNITED STATES DISTRICT COURT
                       11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                                SAN JOSE DIVISION
                       13
                             IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                       14    LLC, ET., AL., PATENT LITIGATION
                                                                         Case No.: 5:18-cv-00767-BLF
                       15
                             AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
                       16    SERVICE, INC.,
                                                                         NOTICE OF MOTION AND MOTION OF
                       17                  Plaintiffs,                   STUBBS ALDERTON & MARKILES
                                                                         AND THEODORE (“TED”) MACEIKO
                       18    v.                                          TO WITHDRAW AS COUNSEL FOR
                                                                         PERSONALWEB TECHNOLOGIES, LLC
                       19    PERSONALWEB TECHNOLOGIES, LLC, et           PURSUANT TO CLIENT INSTRUCTION
                             al.,
                       20                                                DECLARATIONS OF JEFFREY F.
                                      Defendants.                        GERSH AND MICHAEL A. SHERMAN
                       21    PERSONALWEB TECHNOLOGIES, LLC, et           FILED IN SUPPORT; [PROPOSED]
                             al.,                                        ORDER
                       22
                                                                         Hearing: __July 1, 2021_
                       23                  Plaintiffs,                   Time:      9:00 a.m.
                                                                         Judge:     Hon. Beth Labson Freeman
                       24    v.
                       25    TWITCH INTERACTIVE, INC.,
                       26
                                           Defendant.
                       27
                       28

                            NOTICE OF MOTION AND MOTION TO                             CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL FOR PERSONALWEB                         CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                             CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 2 of 11


                        1                                             NOTICE OF MOTION

                        2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                        3          PLEASE TAKE NOTICE that on July 1, 2021 at 9:00 a.m., or as soon thereafter as the matter

                        4 may be heard before the Honorable Beth Labson Freeman, Courtroom 3, 5th Floor, of the United
                        5 States District Court for the Northern District of California, San Jose Division, 280 South First Street,
                        6 San Jose, California 95113, Stubbs Alderton & Markiles, LLP and Theodore (“Ted”) Maceiko of
                        7 Maceiko IP (collectively, “SAM”), will and hereby does move the Court, pursuant to Civil Local Rule
                        8 11-5(a) and in compliance with California Rule of Professional Conduct 1.16, to withdraw as counsel
                        9 for PersonalWeb Technologies, LLC (“PersonalWeb”) as a result of having been terminated from
                       10 representing PersonalWeb in any matters in connection with the within action other than the pending
                       11 appeals. This Motion is based on this Notice, the attached Memorandum of Points and Authorities, the
                       12 Declarations of Jeffrey F. Gersh and Michael A. Sherman, all the pleadings and records on file in this
                       13 action, and any further argument or evidence as may be presented at or before the hearing on this
                       14 matter, should the Court choose to hold a hearing.
                       15
                       16           Respectfully submitted,

                       17 Dated: May 25, 2021                            STUBBS, ALDERTON & MARKILES, LLP

                       18
                       19                                                By: /s/ Michael A. Sherman
                                                                                 Michael A. Sherman
                       20                                                        Jeffrey F. Gersh
                                                                                 Wesley W. Monroe
                       21                                                        Viviana Boero Hedrick
                                                                                 Sandeep Seth
                       22
                                                                                  Attorneys for PERSONALWEB
                       23                                                         TECHNOLOGIES, LLC
                                                                                  (Excluding Post Judgment Debtor
                       24                                                         Collection Proceedings)
                       25
                       26
                       27
                       28

                                                                              1
                            NOTICE OF MOTION AND MOTION TO                                        CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                          CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                        CASE NO.: 5:18-cv-05619-BLF
                               Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 3 of 11


                       1 Dated: May 25, 2021                   MACEIKO IP

                       2                                      By: /s/ Theodore S. Maceiko
                                                                     Theodore S. Maceiko (SBN 150211)
                       3                                             ted@maceikoip.com
                                                                     MACEIKO IP
                       4                                             420 2nd Street
                                                                     Manhattan Beach, California 90266
                       5                                             Telephone:     (310) 545-3311
                                                                     Facsimile:     (310) 545-3344
                       6                                             Attorneys for PERSONALWEB
                                                                     TECHNOLOGIES, LLC,
                       7
                       8
                       9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                  2
                            NOTICE OF MOTION AND MOTION TO                         CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                           CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                         CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 4 of 11


                        1                            MEMORANDUM OF POINTS AND AUTHORITIES

                        2 I.       INTRODUCTION

                        3          Pursuant to Civil Local Rule 11-5, SAM seeks to withdraw as counsel of record for

                        4 PersonalWeb at the request of its client in this closed case, as PersonalWeb has discharged SAM as
                        5 its counsel in the proceedings before this Court and has retained other counsel, Ronald Richards, to
                        6 represent it in the post judgment collection proceedings brought by Amazon and Twitch (collectively
                        7 “Amazon”). Mr. Richards has specifically advised SAM that it is not authorized to do any work in
                        8 connection with such post judgment collection proceedings on behalf of PersonalWeb, which is all
                        9 that remains before this trial court. SAM remains counsel for PersonalWeb in the pending appeals
                       10 only. As PersonalWeb has terminated SAM’s representation of it as its counsel in this case, SAM
                       11 cannot continue to remain as counsel of record for PersonalWeb. SAM has provided written notice of
                       12 its intent to withdraw as counsel to all parties who have appeared in this case.
                       13          SAM previously filed a motion to withdraw on May 12, 2021 (Dkt. 674) but later withdrew it

                       14 (Dkt. 684) and thereafter PersonalWeb filed a consent motion to substitute PersonalWeb, in pro per,
                       15 in place of SAM (Dkt. 679) as a result of the Court’s suggestion at the case management conference
                       16 on May 13, 2021 that in pro per substitution by PersonalWeb was permissible because PersonalWeb
                       17 did not need counsel other than to appear in court. (Gersh Decl., Ex. C, CMC Hearing Transcript, at
                       18 10:23-25; 16:20-23) (“You know a party -- a debtor doesn’t have to have a lawyer. They could be
                       19 representing themselves.”; “And, you know, if PersonalWeb wants your firm clearly out of the way
                       20 on this issue, then it will appear and file a substitution signed by PersonalWeb, and signed by you.
                       21 There’s a really streamlined way to do it.”) However, on May 19, 2021, the Court denied the motion
                       22 to substitute. (Dkt. 685 (“While the Court may have suggested at the recent case management
                       23 conference that this [in pro per] substitution was permissible, a more searching review of civil
                       24 procedure indicates otherwise. A corporation or other artificial entity must be represented by licensed
                       25 counsel.”) As a result, SAM hereby refiles this motion to withdraw as counsel (with additional
                       26 authorities) and respectfully requests that the Court issue an order granting withdrawal.
                       27
                       28

                                                                              3
                            NOTICE OF MOTION AND MOTION TO                                       CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                         CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                       CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 5 of 11


                        1 II.      LEGAL ARGUMENT

                        2          Civil Local Rule 11-5(a) permits withdrawal of counsel by “order of Court after written notice

                        3 has been given reasonably in advance to the client and to all other parties who have appeared in the
                        4 case.” Pursuant to the California Rules of Professional Conduct, Rule 1.16(a)(4), an attorney “shall
                        5 withdraw” where the client discharges the lawyer or otherwise terminates the representation.
                        6          “It is axiomatic that an attorney cannot continue to represent a client in a lawsuit in

                        7 contravention of that client’s explicit instruction to the contrary.” Trulis v. Barton, 107 F.3d 685,693
                        8 (9th Cir. 1995). Under California law, a client’s right to discharge its counsel “is absolute.” Fracases
                        9 v. Brent, 6 Cal. 3d 784, 790, 100 Cal. Rptr. 385, 494 P.2d 9 (1972); accord Federal Sav. and Loan
                       10 Ins. Corp. v. Angell, Holmes & Lea, 838 F.2d 395, 395–396 (9th Cir. 1988) (“the law of California []
                       11 holds that a client’s power to discharge an attorney, with or without cause, “is absolute”) and Heller
                       12 Ehrman LLP v. Davis, Wright, Tremaine, LLP, 527 B.R. 24, 31 (N.D. Cal. 2014) (“It has long been
                       13 recognized in California that the client’s power to discharge an attorney, with or without cause, is
                       14 absolute.”); see also Shuang Zhang v. Parfet, No. 16-CV-04333-LHK, 2017 WL 1739163, at *2 (N.D.
                       15 Cal. May 4, 2017) (granting withdrawal of counsel where representation terminated by the client).
                       16          Indeed, acknowledging that under California law, a client’s right to no longer be represented

                       17 by its counsel of record “is absolute”, this Court granted a motion to withdraw as counsel where
                       18 counsel was terminated by its entity client, even though (1) the entity client had not retained new
                       19 counsel nor had its new counsel entered an appearance on its behalf, and (2) despite recognizing that
                       20 an entity may not appear pro se in any action. See Senah, Inc v. Xi'an Forstar S&t Co, Ltd, No. 13-
                       21 CV-04254-BLF, 2016 WL 3092099, at *1 (N.D. Cal. June 2, 2016) (granting entry of default judgment
                       22 even though the entity defendant did not have any counsel of record after “[u]nexpectedly, Defendant’s
                       23 counsel sought to withdraw after being terminated by Defendant, which the Court allowed....The Court
                       24 issued several orders to Defendant explaining that withdrawing from this litigation [and not obtaining
                       25 new counsel] could result in default judgment being entered against it....Having satisfied itself that
                       26 Defendant was fully advised of the consequences of its actions, the Court proceeded with the case.”)
                       27 and see also No. 13-CV-04254-BLF, Dkt. 133 (Order Granting Emergency Motion to Withdraw as
                       28 Counsel for Defendant Xi’an Forstar S&T Co., Ltd. Pursuant to Client Instruction.)

                                                                              4
                            NOTICE OF MOTION AND MOTION TO                                       CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                         CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                       CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 6 of 11


                        1           Other courts in this district have likewise granted motions to withdraw as counsel where the

                        2 entity client has terminated its counsel or otherwise indicated that its counsel is not authorized to do
                        3 any work on the case and the entity was not represented by licensed counsel nor had substitute counsel
                        4 enter an appearance, despite the fact that a corporation may only appear in the federal courts through
                        5 licensed counsel. See Louisiana Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, No. 09-CV-
                        6 03529 JSW (NC), 2013 WL 12173032, at *2 (N.D. Cal. July 8, 2013) (Granting Arent Fox LLP’s
                        7 motion to withdraw where its entity client requested that counsel “cease all legal work and withdraw
                        8 as counsel in this action” even though the client did not have new counsel of record nor had retained
                        9 new counsel); Vedatech, Inc. v. St. Paul Fire & Marine Ins. Co., No. C 04-1249 VRW, 2008 WL
                       10 2790200, at *5 (N.D. Cal. July 17, 2008) (“An attorney may be allowed to withdraw without offending
                       11 the rule against corporate self-representation. The effect of withdrawal is to leave the corporation
                       12 without representation and without the ability to practice self-representation. For the uncooperative
                       13 corporate client who has not been willing to bring in new counsel, granting of the withdrawal motion
                       14 will put extreme pressure on it to obtain new counsel of record for should it fail to do so it risks
                       15 forfeiture of its rights through nonrepresentation.”) citing Ferruzzo v. C & D Enterprises, Inc., 104
                       16 Cal.App.3d 501, 504, 163 Cal.Rptr. 573 (Cal.App.1980).
                       17           Here, SAM must be permitted to withdraw because PersonalWeb (i) does not wish for SAM

                       18 to represent it in post judgment collection proceedings (which is all that remains in this case), (ii) has
                       19 discharged SAM as its counsel in any further proceedings in this action before this Court, and (iii) has
                       20 retained other counsel to represent it in the post judgment collection proceedings. (Gersh Decl., ¶ 2.)
                       21 (As PersonalWeb has terminated SAM’s representation in this case, SAM only remains as counsel for
                       22 PersonalWeb at this time in connection with the pending appeals in the United States Court of Appeals
                       23 for the Federal Circuit, Case Nos. 19-1918, 20-1566, 21-1858, and the Petition for a Writ of Certiorari
                       24 pending in the United States Supreme Court, Case No. 20-1394). (Gersh Decl., ¶¶ 2, 3.)
                       25           Moreover, unlike the entity clients in Senah, Louisiana Pac., and Vedatech, where the entity

                       26 clients did not have new counsel, PersonalWeb has engaged Ronald Richards of the Law Offices of
                       27 Ronald Richards and Associates, APC to represent it in all post judgment collection proceedings.
                       28 (Gersh Decl., ¶ 4, Ex. A.) Indeed, Mr. Richards, in his capacity as counsel retained by PersonalWeb

                                                                               5
                            NOTICE OF MOTION AND MOTION TO                                         CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                           CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                         CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 7 of 11


                        1 to represent it in any and all post judgment collection proceedings, sent an email communication to
                        2 SAM attorneys expressly informing them that SAM is “not authorized to do anything post judgment”
                        3 and that SAM “is only engaged for the appeal.” (Id., Ex. B.) Where the client itself requests that its
                        4 counsel cease representing it, withdrawal is appropriate and necessary. Trulis, 107 F.3d at 693;
                        5 Fracases, 6 Cal. 3d at 790; Senah, 2016 WL 3092099, at * 1; Louisiana Pac. Corp., 2013 WL
                        6 12173032, at *2; Bragel Int’l Inc. v. Stickeebra, 2018 WL 8244001, at *2 (C.D. Cal. Aug. 15, 2018).
                        7          At the CMC, Todd Gregorian, Amazon’s counsel, indicated to the Court that Amazon intends

                        8 to oppose this motion, without giving any reason for doing so. (Ex. C, CMC Transcript, at 18:21.)
                        9 Since then, SAM attorney Michael A. Sherman has asked Mr. Gregorian “the basis on which you will
                       10 be opposing a motion to withdraw when the client has told you through his new attorney he has
                       11 engaged other counsel and we have no authority to act? Please send me whatever authority you have
                       12 to support your position.” (Sherman Decl., ¶ 2 and Ex. D (May 19, 2020 email from Michael A.
                       13 Sherman to Todd Gregorian).) In response, Mr. Gregorian made a general reference to the authorities
                       14 cited by this Court (presumably pertaining to the inability of an entity to represent itself in Federal
                       15 Court), and hinted at the existence of unspecified 9th Circuit authority which prohibits attorneys to
                       16 withdraw where it would “delay or impair judgment enforcement”, without providing any specifics as
                       17 to the circumstances in which such a ruling was made. (Sherman Decl., ¶ 3 and Ex. E.) While these
                       18 general statements do not clarify the legal merits of Amazon’s opposition, presumably Amazon will
                       19 attempt to argue that it will somehow be prejudiced by SAM’s withdrawal as counsel of record or that
                       20 the withdrawal will delay resolution of this case or otherwise harm it. However, none of those concerns
                       21 exist here.
                       22          First, as is discussed in detail above, PersonalWeb has retained Mr. Richards as its counsel for

                       23 post judgment collection proceedings, and Mr. Richards (in addition to the client itself) has explicitly
                       24 directed SAM to not take any action post judgment and thus do no work on this case because SAM is
                       25 not retained as counsel for any post judgment matters. Second, as this case is closed and terminated,
                       26 there is no risk that withdrawal will “delay resolution of the case” since judgment has been entered
                       27 and the case, resolved. Lastly, Amazon may argue that it will be prejudiced by the withdrawal, or that
                       28 the withdrawal will harm the administration of justice by somehow affecting Amazon’s right to

                                                                              6
                            NOTICE OF MOTION AND MOTION TO                                        CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                          CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                        CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 8 of 11


                        1 enforce its judgment if SAM does not remain counsel of record. Such a position is without basis.
                        2 Amazon may proceed to obtain judgment debtor discovery as provided in controlling California law
                        3 regardless of whether SAM remains counsel of record in this case. The Court has already
                        4 acknowledged that it does not have authority to order a judgment debtor examination and terminated
                        5 its order authorizing same because it was misled as to the fact that PersonalWeb is located in Texas,
                        6 more than 150 miles from the San Jose courthouse (Ex. C, 3:8-23.) The Court even directed Mr.
                        7 Gregorian to domesticate the judgment in Texas where PersonalWeb is located, and as of the filing of
                        8 this motion, it is unknown if Amazon has done that. As such, forcing SAM to remain in this case
                        9 (given PersonalWeb’s retention of other counsel to represent it in these post judgment matters, and
                       10 given its discharge of SAM as its counsel and explicit instruction to not do anything in connection
                       11 therewith), will not facilitate Amazon’s attempt to conduct a judgment debtor exam of PersonalWeb
                       12 or seek post judgment collection discovery, because Amazon cannot serve a valid judgment debtor
                       13 exam order based on the California judgment on PersonalWeb or SAM in California anyway. See Cal.
                       14 Civ. Proc. §§ 708.160 and 708.010 et seq. And, whatever theoretical and/or ambiguous “prejudice”
                       15 Amazon might attempt to identify, requiring counsel to continue to represent a client in the face of the
                       16 explicit instructions to the contrary by the client, is improper. Trulis, 107 F.3d at 693; Fracases, 6
                       17 Cal. 3d at 790.
                       18          Similarly, Amazon’s desire to obtain written discovery into the finances and assets of

                       19 PersonalWeb as a judgment debtor does not justify keeping SAM in this case as counsel of record.
                       20 Amazon can serve PersonalWeb with such discovery via PersonalWeb’s registered agent, as Amazon
                       21 has seemingly already done before. (See Dkt. 670.) And should Amazon’s counsel deem it necessary
                       22 to speak to an attorney, versus a client representative of PersonalWeb, it can contact Mr. Richards who
                       23 has already advised Amazon’s counsel in writing that it represents PersonalWeb in post-judgment
                       24 collection proceedings. (See Ex. B.) That Mr. Richards has not entered an appearance in this case
                       25 does not prevent Amazon from contacting him. Indeed, Amazon already mailed its written judgment
                       26 debtor collection discovery to Mr. Richards (Dkt. 668), and Mr. Gregorian has communicated with
                       27 Mr. Richards via email (Dkt. 671-9), although Mr. Gregorian has refused to speak with Mr. Richards,
                       28 despite Mr. Richard’s offer to do so, to discuss post judgment debtor collection issues. (Dkt. 673-5.)

                                                                              7
                            NOTICE OF MOTION AND MOTION TO                                       CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                         CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                       CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 9 of 11


                        1 Accordingly, whatever challenges Amazon may experience in judgment enforcement efforts are
                        2 challenges that do not credibly rise to the level of “prejudice”, and are challenges that Amazon is
                        3 seemingly interested in inflicting upon itself for what appears to be the sole purpose of “forcing” SAM
                        4 to stay in the case through fabricated “prejudice”. There will be no harm caused to the administration
                        5 of justice if the Court grants this Motion.
                        6          Importantly, this district has granted motions to withdraw as counsel where the client instructed

                        7 counsel to do no further work in the case, even though the opposing party in the case opposed the
                        8 withdrawal motion. In Optrics Inc. v. Barracuda Networks Inc., 2020 WL 1815690, at *1-2 (N.D.
                        9 Cal. Feb. 28, 2020), defendant Barracuda opposed a motion to withdraw as counsel because such a
                       10 “late withdrawal would delay resolution of the case and prejudice Barracuda” where Barracuda’s
                       11 counterclaims were still unresolved (emphasis added). The court disagreed, and granted the motion to
                       12 withdraw. (Id.) In so holding, the court explained that plaintiff’s counsel “must be allowed to
                       13 withdraw” even though Barracuda characterized the motion to withdraw as “a last-ditch effort by
                       14 Optrics and counsel to avoid responsibility for their abuses of the discovery process”, and the motion
                       15 to withdraw was filed shortly after “a long-anticipated motion for sanctions against both Optrics and
                       16 the movants”, because the right to discharge one’s attorney “is absolute.” (Id.)
                       17          Like the plaintiff in Optrics , PersonalWeb has discharged SAM as its counsel of record in this

                       18 action because it does not wish for SAM to represent it in post judgment collection proceedings, which
                       19 is all that remains in this case. But unlike the plaintiff in Optrics, no claims or counterclaims remain
                       20 unresolved in this case, and no “long-anticipated” discovery abuse motions are pending. And yet, even
                       21 in a case where judgment was still not entered and discovery disputes relating to the claims in the
                       22 underlying action (and not judgment debtor collection discovery) were abundant, a motion to withdraw
                       23 was properly granted. (Id.)
                       24          Optrics is instructive, and supports the Court granting this motion to withdraw. PersonalWeb’s

                       25 right to discharge SAM as its counsel is absolute. Amazon cannot dictate who PersonalWeb choses to
                       26 represent it. That Amazon wants to collect on its judgment does not require PersonalWeb to forego its
                       27 choice of counsel, nor SAM to remain counsel of record where its own client has discharged it.
                       28 Amazon will not suffer any prejudice by the Court allowing SAM to withdraw, because Amazon can

                                                                              8
                            NOTICE OF MOTION AND MOTION TO                                        CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                          CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                        CASE NO.: 5:18-cv-05619-BLF
                                 Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 10 of 11


                        1 proceed with its post judgment collection efforts in Texas, can proceed to enforce orders by service
                        2 directly on PersonalWeb’s agent for service of process, and can chose at any time to pick up the phone
                        3 and call Mr. Richards, who has already indicated a willingness to speak with Amazon’s counsel
                        4 regarding these and other issues.
                        5           Instead, Amazon continues to try to force SAM’s continued participation in this case by having

                        6 filed a motion before this Court for leave to seek sanctions against SAM, even though SAM complied
                        7 with the local rules and informed this Court and Amazon’s counsel that it was no longer counsel for
                        8 PersonalWeb in this proceeding by (1) informing Amazon in writing repeatedly that it did not
                        9 represent PersonalWeb for post judgment collection proceedings (Dkt 671-2 - 671-5), (2) notifying
                       10 the Court and counsel of its inability to represent PersonalWeb in its CMC statement (Dkt 671), (3)
                       11 having filed its original motion to withdraw (Dkt 674), and (4) filing the consent motion (Dkt 679),
                       12 which shows PersonalWeb’s discharge of SAM. The Court should not allow Amazon to try to force
                       13 SAM to make the choice between violating its ethical obligations and taking action on behalf of
                       14 PersonalWeb, when the client has expressly forbidden SAM to do so, or to conduct itself ethically, as
                       15 SAM has done, and then have to respond to Amazon’s threats of potential sanctions for something it
                       16 has no control over. SAM should not be placed in this untenable position of staring at a sanctions
                       17 request in an instance where it is in no way engaged in any conduct even remotely sanctionable,
                       18 ironically with a client that has discharged it and in a circumstance it has no control over.
                       19 III.      CONCLUSION

                       20           Based on the foregoing, SAM respectfully requests the Court grant this Motion and permit it

                       21 to withdraw from this case, effective immediately.
                       22
                       23            Respectfully submitted,

                       24 Dated: May 25, 2021                             STUBBS, ALDERTON & MARKILES, LLP

                       25
                       26                                                 By: /s/ Michael A. Sherman
                                                                                  Michael A. Sherman
                       27                                                         Jeffrey F. Gersh
                                                                                  Wesley W. Monroe
                       28                                                         Viviana Boero Hedrick
                                                                                  Sandeep Seth
                                                                               9
                            NOTICE OF MOTION AND MOTION TO                                        CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                                          CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                                        CASE NO.: 5:18-cv-05619-BLF
                               Case 5:18-cv-00767-BLF Document 255 Filed 05/25/21 Page 11 of 11


                       1                                               Attorneys for PERSONALWEB
                                                                       TECHNOLOGIES, LLC
                       2                                               (Excluding Post Judgment Debtor
                                                                       Collection Proceedings)
                       3
                       4 Dated: May 25, 2021                   MACEIKO IP

                       5                                       By: /s/ Theodore S. Maceiko
                                                                      Theodore S. Maceiko (SBN 150211)
                       6                                              ted@maceikoip.com
                                                                      MACEIKO IP
                       7                                              420 2nd Street
                                                                      Manhattan Beach, California 90266
                       8                                              Telephone:     (310) 545-3311
                                                                      Facsimile:     (310) 545-3344
                       9                                              Attorneys for PERSONALWEB
                                                                      TECHNOLOGIES, LLC,
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                  10
                            NOTICE OF MOTION AND MOTION TO                            CASE NO: 5:18-md-02834-BLF
                            WITHDRAW AS COUNSEL OF RECORD                              CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                            PURSUANT TO CLIENT INSTRUCTION                            CASE NO.: 5:18-cv-05619-BLF
